Case 6:19-cv-00557-ADA-JCM Document 41-1 Filed 07/07/20 Page 1 of 4




              EXHIBIT A
         Case 6:19-cv-00557-ADA-JCM Document 41-1 Filed 07/07/20 Page 2 of 4
      Case
       Case3:16-cv-02958-BK
            3:16-cv-02958-BK Document
                              Document55-2 Filed03/22/17
                                       15 Filed  05/17/18 Page
                                                          Page12of
                                                                 of89 PageID
                                                                      PageID158
                                                                             671

WER.6526

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 SEPTEMBER LEE FULLER                             §
                                                  §
          Plaintiff,                              §   CIVIL ACTION NO. 3:16-CV-2958-L
                                                  §
 v.                                               §
                                                  §
 WERNER ENTERPRISES, INC.                         §
 AND GREGORY GEORGE HITTNER                       §
                                                  §
          Defendants.                             §

                     DEFENDANTS WERNER ENTERPRISES, INC.
                 AND GREGORY GEORGE HITTNER’S FIRST AMENDED
                ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, WERNER ENTERPRISES, INC. and GREGORY GEORGE

HITTNER, Defendants in the above matter (hereinafter, “Defendants”), and file this First

Amended Answer to Plaintiff’s First Amended Complaint and would respectfully show unto the

Court the following:

                                     ADMISSIONS AND DENIALS

      1. Defendants admit that this Court has jurisdiction over this matter as alleged within

         Paragraph 1 of Plaintiff’s First Amended Complaint.

      2. Defendants admit the procedural history as alleged within Paragraph 2 of Plaintiff’s First

         Amended Complaint.

      3. Defendants admit the allegations contained within Paragraph 3 of Plaintiff’s First

         Amended Complaint.




DEFENDANTS WERNER ENTERPRISES, INC. and GREGORY GEORGE HITTNER’S
FIRST AMENDED ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT                             PAGE 1


                                             EXHIBIT "A"
    Case 6:19-cv-00557-ADA-JCM Document 41-1 Filed 07/07/20 Page 3 of 4
 Case
  Case3:16-cv-02958-BK
       3:16-cv-02958-BK Document
                         Document55-2 Filed03/22/17
                                  15 Filed  05/17/18 Page
                                                     Page23of
                                                            of89 PageID
                                                                 PageID159
                                                                        672



   4. Defendants admit the allegations contained within Paragraph 4 of Plaintiff’s First

      Amended Complaint.

   5. Defendants are without knowledge or information sufficient to form a belief as to the

      truth of the allegations as set forth in Paragraph 5 of Plaintiff’s First Amended

      Complaint.

   6. Defendants are without knowledge or information sufficient to form a belief as to the

      truth of the allegations as contained within Paragraph 6 of Plaintiff’s First Amended

      Complaint.

   7. Defendants admit that Hittner was operating a 2015 Freightliner east bound on Interstate

      30 prior to the incident under Defendant Werner’s care, custody, and control. Defendants

      deny the remainder of the allegations as set forth in Paragraph 7 of Plaintiff’s First

      Amended Complaint.

   8. Defendants deny the allegations as against Defendant Hittner, but admit the remainder of

      the allegations as against Co-Defendant Stubbs as set forth in Paragraph 8 of Plaintiff’s

      First Amended Complaint.

   9. Defendants deny the allegations as contained within Paragraph 9 of Plaintiff’s First

      Amended Complaint.

   10. Defendants deny the allegations as contained within Paragraph 10 of Plaintiff’s First

      Amended Complaint.

   11. Defendants deny the allegations as contained within Paragraph 11 of Plaintiff’s First

      Amended Complaint.




DEFENDANTS WERNER ENTERPRISES, INC. and GREGORY GEORGE HITTNER’S
FIRST AMENDED ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT                         PAGE 2
    Case 6:19-cv-00557-ADA-JCM Document 41-1 Filed 07/07/20 Page 4 of 4
 Case
  Case3:16-cv-02958-BK
       3:16-cv-02958-BK Document
                         Document55-2 Filed03/22/17
                                  15 Filed  05/17/18 Page
                                                     Page34of
                                                            of89 PageID
                                                                 PageID160
                                                                        673



   12. Defendants admit that Werner owned the tractor being operated by Defendant Hittner and

      that Hittner was within the course and scope of his employment at the time of the

      incident. Defendants deny the remainder of the allegations as contained within Paragraph

      12 of Plaintiff’s First Amended Complaint.

   13. Defendants admit the allegations as set forth in Paragraph 13 of Plaintiff’s First Amended

      Complaint.

   14. Defendants admit the allegations as set forth in Paragraph 14 of Plaintiff’s First Amended

      Complaint.

   15. Defendants admit that in the event a jury finds negligence on Defendant Hittner, Werner

      is vicariously responsible. Defendant Werner denies that it is individually liable to

      Plaintiff and the reminder of the allegations as set forth in Paragraph 15 of Plaintiff’s

      First Amended Complaint.

   16. Defendants are without knowledge or information sufficient to form a belief as to the

      truth of the allegations as set forth within Paragraph 16 of Plaintiff’s First Amended

      Complaint.

   17. Defendants are without knowledge or information sufficient to form a belief as to the

      truth of the allegations as set forth in Paragraph 17 of Plaintiff’s First Amended

      Complaint.

   18. Defendants are without knowledge or information sufficient to form a belief as to the

      truth of the allegations as set forth in Paragraph 18 of Plaintiff’s First Amended

      Complaint.




DEFENDANTS WERNER ENTERPRISES, INC. and GREGORY GEORGE HITTNER’S
FIRST AMENDED ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT                           PAGE 3
